The opinion of the Court was drawn up by
Whitman C. J.
Barker, the supposed trustee, claims to hold the estate of the defendant under an assignment to him, made by the defendant, and, as he contends, in pursuance of the statute concerning assignments, of the first of April, 1836. The plaintiffs contend, that the assignment is not. in conformity to the provisions of the statute, and is therefore void. The assignment, in effect, provides only for such creditors as shall consent to discharge the assignor from all claims and demands, except so far as they can realize any portion thereof under the provisions of the assignment. The question is, did this condition render the assignment void ? Before the passage of the above statute, it bad been adjudged, in this State, that it did not. Todd v. Bucknam, 2 Fairf. 45. We are now called upon to determine whether, under the statute, our adjudication should be otherwise. There had been much diversity of opinion on the question among jurists before the passage of the statute. The learned Judge of the U. S. District Court for tho District of Maine, had intimated, very distinctly, that such a condition in any assignment rendered it void under the statutes of the 13 and 27 of Elizabeth. Ware’s R. 232. And Mr. Justice Story, in Halsey & al. v. Fairbanks & trustee, 4 Mason, 206, in the absence of adjudications, and a usage in *264Massachusetts to the contrary, would seem to have been strongly inclined to the same opinion. And in New York the decisions on the point are opposed to those in Pennsylvania. Under the provisions in the before named statute of 1836, such a condition in an assignment seems to us to be wholly inadmissible. That statute provides, that all assignments, made by debtors in this State, for the benefit of their creditors, shall provide for an equal distribution of all their estate, real and personal, among such of their creditors as, after notice, as therein provided, shall become parties to the same, in proportion, &c. Thus, but one condition is prescribed, and that is, that the creditors, upon being notified, shall become parties thereto within three months. It is not that they shall become parties thereto, and release the debtor from further claim within three months. A full discharge of the debtor does not seem to have been in the contemplation of the legislature. A distribution of the debtor’s effects among all Ms creditors, without restriction or distinction, seems alone to be provided for. To bring the assignment within the statute it must conform to its terms, when those terms are, as they seem to be in this instance, explicit .and clear. And the statute is equally clear and explicit that if it does not, it will be void. We are therefore of opinion that the exceptions should be sustained, and that the trustee is chargeable.